By the Court.
This action, as appears by the report and by the declaration, is brought under the Gen. Sts. c. 26, § 39,* against the owner of a vessel for the expenses, incurred by the board of health of the town, of the vessel while under quarantine regulations, and of one of her seamen at a hospital to which he had been removed by order of that board, and which was under their care. Such expenses of the seaman clearly cannot be recovered of the owners of the vessel under this statute; and the case does not present the question, argued at the bar, whether the owners could be charged with them at common law, or under any other statute of the Commonwealth. The defendant is liable in this action for the expenses of the vessel only.

Judgment for the plaintiff accordingly.


 “ All expenses incurred on account of any person, vessel or goods, under quarantine regulations, shall be paid by such person or the owner of such vesael or goods respectively. ”